I concur in the conclusions here reached. The object of requiring a bond for an administrator is to secure the faithful performance of duty. The main duty is to preserve the assets of the estate, and to distribute them to the persons entitled. These are creditors, as well as heirs or legatees. Under the early rules and some cases, an administrator succeeding another administrator could not sue his predecessor on his bond. Years ago that was changed by statutes. We have such a statute, viz., section 1202, C. O. S. 1921, as follows:
"1202. Action Against Predecessor. An administrator may, in his own name, for the use and benefit of all parties interested in the estate, maintain actions on the bond of an executor, or of any former administrator of the same estate."
In this case, the first administrator ignored the actions of the county court. Under the statute, suit was allowable. There are times when the equity powers of the district court are better adapted to the proper disposition of matters in probate than the limited powers of the county court. In this case, the succeeding administrator, in my view, has a right to sue his predecessor, or the bondsmen of his predecessor, to recover for assets wasted. The court below denied this right. It refused to allow evidence to be introduced. Its action should be reversed.
                      Supplemental Opinion.